          Case 2:16-cv-00287-cr Document 303-1 Filed 08/21/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT

  GARRET SITTS, et al.,

          Plaintiffs,

  v.
                                                            Civil Action No. 2:16-cv-00287-cr

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

          Defendants.


                        DECLARATION OF ALFRED C. PFEIFFER JR.

        I, Alfred C. Pfeiffer Jr., do declare and state as follows:

   1.           I am a partner with the law firm of Latham & Watkins LLP, which has been retained

by Dairy Farmers of America, Inc. and Dairy Marketing Services, LLC (collectively “DFA”) in

connection with this Action. I submit this declaration in support of DFA’s concurrently filed

Response in Opposition to Plaintiffs’ Offer of Proof Regarding Executive Compensation

(“Response”).

   2.           Pursuant to the Court’s Orders, ECF Nos. 66, 85, the Protective Order in this case

and addendum thereto, ECF Nos. 45, 68, portions of this Response and exhibits attached hereto

are being filed under seal.

   3.           Attached as Exhibit 1 is a true and accurate excerpt of the Transcript of the August

23, 2018 Deposition of Gregory Wickham in this action.

   4.           Attached as Exhibit 2 is a true and accurate excerpt of the Transcript of the August

30, 2018 Deposition of Richard Smith in this action.
          Case 2:16-cv-00287-cr Document 303-1 Filed 08/21/20 Page 2 of 3




         I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Dated:     August 21, 2020



                                                     Alfred C. Pfeiffer Jr.
                                                     of LATHAM & WATKINS LLP




                                                 2
         Case 2:16-cv-00287-cr Document 303-1 Filed 08/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020 I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system and via email. The CM/ECF system will provide
service of such filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)
       Jason M. Turner, Esq. (jason.turner4@usdoj.gov)
       Shapleigh Smith, Jr., Esq. (ssmith@dinse.com)
       Marvin Beshore, Esq. (mbeshore@johnsonduffie.com)

Dated: August 21, 2020
                                                     /s/ Alfred C. Pfeiffer Jr.
                                                     Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                     LATHAM & WATKINS LLP
                                                     505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111
                                                     Telephone: 415-391-0600
                                                     Facsimile: 415-395-8095
                                                     Email: al.pfeiffer@lw.com
